          Case 19-00197            Doc 14       Filed 06/14/19 Entered 06/15/19 00:01:38                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00197-TJC
Harry S. Porterfield                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 12, 2019
                                      Form ID: 318                       Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 14, 2019.
db              +Harry S. Porterfield,    328 N. Dodge St,   Iowa City, IA 52245-2815
2226880        ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
                (address filed with court: Citi Cards,     PO Box 78045,    Phoenix, AZ 85062-8045)
2232782       +++Campus Federal Credit Union,    Kizer, Hood & Morgan, LLP,    2111 Quail Run Drive,
                  Baton Rouge, LA 70808-0101
2226881         +Laurel Road Bank,   1001 Post Road,    Darien, CT 06820-4553
2226882         +Laurel Road FInance, Inc.,    c/o Corporation Service Company,    505 5th Ave Ste 729,
                  Des Moines, IA 50309-2318
2226883         +Mohela/Laurel Road Bank,    633 Spirit Drive,   Chesterfield, MO 63005-1243
2226885          US Department of Education,    400 Maryland Ave SW Rm 6E353,    Washington, DC 20202-2110
2226886         +US Deptartment of Education/Great Lakes,    Attn: Bankruptcy,    PO Box 7860,
                  Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: sbutler@khmllp.com Jun 12 2019 21:49:17     Stacy G. Butler,
                 2111 Quail Run Drive,   Baton Rouge, LA 70808-4127
tr             +EDI: QRKHANRAHAN.COM Jun 13 2019 01:48:00     Renee K. Hanrahan,   PO Box 1088,
                 Cedar Rapids, IA 52406-1088
2226879        +E-mail/Text: bankruptcyfilings@campusfederal.org Jun 12 2019 21:49:02     Campus Federal Credit,
                 PO Box 98036,   Baton Rouge, LA 70898-9036
2226884        +E-mail/Text: usaian.ecfbkcycr@usdoj.gov Jun 12 2019 21:49:19     US Attorney (ED),
                 111 Seventh Avenue SE, Box 1,   Cedar Rapids, IA 52401-2103
2226887         EDI: WFFC.COM Jun 13 2019 01:48:00     Wells Fargo Bank,   Attn: Bankruptcy Dept,    PO Box 6429,
                 Greenville, SC 29606
2226888        +EDI: WFFC.COM Jun 13 2019 01:48:00     Wells Fargo Bank IA NA,   Attn: Bankruptcy Dept,
                 PO Box 6429,   Greenville, SC 29606-6429
                                                                                            TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 12, 2019 at the address(es) listed below:
              Renee K. Hanrahan   rhanrahan@southslope.net, rhanrahan@ecf.axosfs.com
              Steven G. Klesner   on behalf of Debtor Harry S. Porterfield steve@iclawfirm.com,
               dawn@iclawfirm.com;r50777@notify.bestcase.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
       Case 19-00197                 Doc 14         Filed 06/14/19 Entered 06/15/19 00:01:38                        Desc Imaged
                                                    Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1
                       Harry S. Porterfield                                        Social Security number or ITIN   xxx−xx−1538
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Northern District of Iowa

Case number:          19−00197

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Harry S. Porterfield


             6/12/19                                                       By the court: Thad J. Collins
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
    Case 19-00197         Doc 14     Filed 06/14/19 Entered 06/15/19 00:01:38           Desc Imaged
                                     Certificate of Notice Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
